ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 29 and 30 would be allowable because prior art of record fails to disclose or teach or suggest a geothermal system with ground loops, flow station, flow vector assembly, a heat pump and a furnace with heating and cooling coils where the flow vector assembly includes a pair of ray valves or a ram valve with housing, plurality of ports and a cylindrical u-shaped component (torbulus) within the housing of the flow valve with multiple ventilation ports and at least one sealing surface for receiving at least one seat disc and wherein the flow vector assembly and the flow valve connect with the heat pump and the heating and cooling coils of the furnace with plurality of distinct conduits (see figs. 1, 5, 6, 9; and pages 7-9, 11, and 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763      

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763